DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 05/27/2022 have been entered.
Per the 05/27/2022 amendment:
Claims 1, 6 and 7 are currently amended.
Claims 1-7 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 6-8 of Remarks, filed 05/27/2022, with respect to prior rejections have been fully considered and are persuasive.  The rejection of Claims 1-7 has been withdrawn. 

Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “a first request received by using the receiver [of the communication control device]” and “a second request received by the receiver [of the communication control device]”, overcomes previously cited prior art by performing a step not present in the prior art. The previous Office Action interpreted the claim such that the first request was received at an orchestration device analogous to the communication control device. In the prior art Starsinic, the orchestration device then forwarded the data packet to a first node based on the first request. The first node received the packet and a second request to forward the packet to a second node. Thus, in the prior art, the communication control device analogue only received and executed upon the first request, and it generated the second request to be executed by another node. Applicant has amended to clarify that both the first and second request are received by the communication control device, and it is the communication control device that executes both requests and routes each packet to each intended node. For this reason, prior art of record is no longer sufficient to read upon each limitation of Claim 1 as amended. Upon performing an updated search, no reasonable combination of references was found that would remedy this deficiency.
	For this reason, independent Claim 1 is in condition for allowance over the prior art. Independent Claims 6 and 7 disclose substantially similar subject matter, and would be allowable for the same reasons above. Dependent Claims 2-5 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412